DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-4, 8-10, and 12 are rejected while claims 5-7 and 11 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 8/23/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janerio (NPL, 2017).
Claim 1, Janerio discloses: 
A slip-on splice cage (see annotated fig 2.9 below; see page 8 of the NPL provided herein) for protecting control line splices or hydraulic fluid filters in tubular well string applications (see annotated fig. 2.9), comprising: 
a tubular housing (considered as “Splice Sub Assy” in annotated fig. 2.9) adapted to be positioned around a tubular portion of a well string, 
wherein the tubular housing comprises: 
a longitudinal axis, 
one or more channels (see annotated fig. 2.9) disposed radially about an outer surface of the tubular housing which are parallel to the longitudinal axis, 
a beveled surface (see annotated fig. 2.9) located at each end of the tubular housing, 
wherein each beveled surface is provided with one or more slots (see annotated fig. 2.9), 
wherein each of the one or more slots is aligned radially with one of the one or more channels (see annotated fig. 2.9) so as to provide a continuous path along the outer surface of the tubular housing between each end of the tubular housing (see annotated fig. 2.9), 
the continuous path remaining parallel with the longitudinal axis (see annotated fig. 2.9), and 
at least one hole positioned adjacent to each 
a cover (see annotated fig. 2.9) surrounding a central portion of the tubular housing and positioned over at least a portion of each of the one or more longitudinal channels.

    PNG
    media_image1.png
    834
    1511
    media_image1.png
    Greyscale


Claim 8, Janerio discloses:
The slip-on splice cage of claim 1, wherein the cover is adapted to receive one or more fasteners (see annotated fig. 2.9 above hereinafter, where fasteners are attached to the cover).

Claim 9, Janerio discloses: 
The slip-on splice cage of claim 1, wherein the cover is removably attached to the tubular housing (it appears that the similar screws are used in both the present invention and Janerio). 

Claim 10, Janerio discloses: 
The slip-on splice cage of claim 1, wherein the tubular housing further comprises a plurality of recesses (see annotated fig. 2.9, where the cover is housed in a plurality of recesses) formed on the outer surface of the tubular housing.

Claim 12, Janerio discloses: 
The slip-on splice cage of claim 10, wherein the cover is positioned within the plurality of recesses (see annotated fig. 2.9) formed in the outer surface of the tubular housing so as to be flush within the outer surface of the tubular housing (see annotated fig. 2.9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Janerio as applied to claim 1 above and in view of Anderson (U.S. Patent No. 10,316,610).
	In regards to claim 2, Janerio discloses: 
The slip-on splice cage of claim 1, but does not disclose at least one hole comprises threading.
However, Anderson discloses a similar device, 
wherein a control line (110, fig. 8) is used, 
wherein a plurality of thread holes (see col. 11, lines 9-13) for set screws (30, fig. 8) on each end of the device, 
wherein the set screws are used to secure the device to the pipeline (see col. 14, lines 1-5);
wherein the set screws can comprise grub screws (see col. 14, line 5-11). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the splice cage of Janerio with the provision of threaded holes on each beveled surface to allow the insertion of grub screws to secure the splice cage to a well-string because Anderson discloses that similar devices are known to comprise threaded apertures to accept grub screws to secure the device to a pipeline (see col. 14, lines 1-5). 

	In regards to claim 3, Janerio in view of Anderson further discloses: 
The slip-on splice cage of claim 2, wherein the at least one hole comprising threading is adapted to receive a screw (see col. 11, lines 9-13).

	In regards to claim 4, Janerio in view of Anderson further discloses: 
The slip-on splice cage of claim 3, wherein the screw comprises a grub screw (see col. 14, line 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kadam et al. (U.S. Patent No. 11,053,763) discloses the best art (see fig. 3) which discloses a slip-on cage (210, fig. 3) comprising a plurality of slots and channels (see fig. 3) and a sleeve with fasteners (212, fig. 3). Note: Please see the non-patent literature (“H010777-Control-Line-Cut-Sub-SDS.pdf”) pertaining to this reference provided herein. 
Olin et al. (U.S. Patent No. 10,352,110) discloses a similar device to the present invention. 
Richards (U.S. Patent No. 9,187,963) discloses a similar device to the present invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679